Case 1:20-cv-02089-VEC Document 1-1 Filed 03/09/20 Page 1 of 11

EXHIBIT A
Page 2 hae NO. 657306/2019

 

 

RECEIVED NYSCEF: 12/09/2019

NYSCEF DOC. NO. 1

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

WUHU CHANGJIA INVESTMENT FUND, LLP, a

People’s Republic of China limited liability partnership, Index No.
Date Purchased:

Plaintiff,
SUMMONS

-against-
Plaintiff designates New York
County as the place of trial

CENTRISYS CAPITAL, INC.,

Defendant.

TO THE ABOVE-NAMED DEFENDANT:

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve
a copy of your Answer, or if the Complaint is not served with this Summons, to serve a Notice of
Appearance, on plaintiff's attorney within 20 days after service of the Summons, exclusive of the
day of service (or within 30 days after service is complete if this Summons was not personally
delivered to you within the State of New York); and in case of your failure to appear or answer,
judgment will be taken against you by default for the relief demanded in the Complaint.

New York County is designated as the venue for this action inasmuch as the parties
consented to the jurisdiction of this Court for adjudication of any disputes arising between them
under the operative Pledge and Security Agreement.

Dated: New York, New York ——y

December 9, 2019 ——- fe
Xiaomin Chen, Esq.

Charles Yoon, Esq. (Of Counsel)

DEHENG CHEN, LLC

Attorneys for Plaintiff

233 Broadway, Suite 2200

New York, New York 10279

(212) 608-6500

1 of 10
0 py. - - Page 3 of 11
(FILED: NEW 6 BR COUNTY ¢ CLERK Sosy 09 019 pe eS ut NDEX NO. 657306/2019
RECEIVED NYSCEF;: 12/09/2019

NYSCEF DOC. NO. 1

 

Defendant’s Address:

CENTRISYS CAPITAL, INC.
c/o Guttormsen & Hartley, LLP
600 52" street, suite 200
Kenosha, WI 53144

Attention: Neil F. Guttormsen

c/o National Registered Agent, Inc.

160 Greentree Dr. Ste 101
Dover, DE 19904

2 of 10
   

Page 4 Ohad NO. 657306/2019
RECEIVED NYSCEF: 12/09/2019

 

FILED:
NYSCEF DOC. NO. 1

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

WUHU CHANGJIA INVESTMENT FUND, LLP, a
People’s Republic of China limited liability partnership,

Plaintiff, Index No.
-against- COMPLAINT

CENTRISYS CAPITAL, INC.,

Defendant.

 

Plaintiff WUHU CHANGJIA INVESTMENT FUND, LLP, a People’s Republic of China
limited liability parmership, by its attorneys DeHeng Chen, LLC, as and for its Complaint
against defendant CENTRISYS CAPITAL, INC., alleges that:

INTRODUCTION

1. Plaintiff WUHU CHANGJIA INVESTMENT FUND, LLP, a People’s Republic
of China limited liability partnership (“Plaintiff”) brings this action for declaratory relief as a
lender against defendant CENTRISYS CAPITAL, INC. (“Defendant”), which pledged certain
shares in corporations as collateral for a loan provided to an affiliated entity. Plaintiff seeks a
declaration by this Court that the Plaintiff may exercise ownership over the pledged shares
pursuant to the Pledge Agreement and that the Plaintiff's rights to the pledged shares are senior
to the rights of any other party to whom Defendant might have pledged the same shares in

violation of the Pledge and Security Agreement between the parties.

3 of 10
Page 5 Otoht NO. 657306/2019
1 RECEIVED NYSCEF: 12/09/2019

 

 

NYSCEF DOC. NO.

PARTIES

2. Plaintiff is a People’s Republic of China limited liability partnership having an
address at Room 1657, 16th Floor Binjiang Business Building, No.1, Guanlan Road, Jinghu
District, Wuhu Anhui 241000, China.

3. Defendant upon information belief, at all times relevant hereto, is a foreign
corporation incorporated in the State of Delaware.

JURISDICTION, VENUE, AND CHOICE OF LAW

4, Plaintiff and Defendant agreed that New York law shall govern the present case in
accordance with New York General Obligations Law Section 5-1401.

5. Plaintiff and Defendant further agreed that the present case shall be instituted in

the federal or State Court in New York pursuant to New York General Obligations Law Section

5-1402.

6. The value of the collateral at issue in this case far exceed the jurisdictional
thresholds set forth in New York General Obligations Law Sections 5-1401 and 5-1402.

7. All other requirements for the application of New York General Obligations Law

Sections 5-1401 and 1402 are satisfied.

8. Accordingly, this Court has jurisdiction over this dispute and venue is proper in

this forum.

9. Defendant appointed Guttormson & Hartley, LLP, 600-52" street, suite 200, WI,
53144, USA, Attention: Neil F. Guttormsen, Facsimile No.: 1 (262) 658-4800 as its authorized

agent to accept any and all process which may be served in the present lawsuit.

4 of 10
 

-20-cv-02089-VEC Page 6
(FILED: NEW RK COUNTY CLERK 1270572019 ie 28 ve g Pts NO. 657306/2019

NYSCEF DOC. NO. RECEIVED NYSCEP:

FACTUAL BACKGROUND

Loan Agreement

10. On October 19, 2017, Plaintiff entered into a three-way loan agreement with the
Chengdu Branch of Great Wall Huaxi Bank Co., Ltd. and the Chengdu Techcent Environment
Co., Ltd. (“Borrower’’) (“Loan Agreement”) pursuant to which Plaintiff extended a loan to
Borrower in the principal amount of CNY 200,000,000.00 (“Loan”). At the exchange rate at the

time, this amount is approximately U.S. $30.07 million.

11. The borrowing period for the Loan was for 36 months, from November 17, 2017
to November 17, 2020, with both the principal loan and interest payable in installments.

12. Ascollateral for the Loan, Borrower pledged certain shares of United States
entities which it owns through two wholly-owned subsidiaries, Chengdu Centrisys

Environmental Technology Co., Ltd. and Defendant.

13. Defendant, in turn, owns 100% of the total shares of Centrealestate, Inc.
(“Centrealestate”), a Wisconsin corporation, and 80% of the total shares of Centrisys
Corporation (“Centrisys Corp.”), an Illinois corporation.

Defendant’s Pledve of Shares in Centrealestate and Centrisys Corp.

14. As consideration for the Loan, Plaintiff and Defendant entered into a Pledge and
Security Agreement on November 3, 2017 (the “Pledge Agreement’).

15. Through the Pledge Agreement, Defendant pledged and granted to Plaintiff, as
collateral security for the prompt and complete payment and performance of the principal and
interest due under the Loan, a first priority security interest in its 100% ownership interest in

Centrealestate and its 80% ownership interest in Centrisys Corp. (the “Pledged Collateral”).

S of 10

12/09/2019
-20-cy- = = Page 7 1
(FILED: NEW SPShe “COUN CO ty CLERK Lo EE EEEE a 9¢ 7 Oh No. 657306/2019
12/09/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

 

16. | The Defendant also agreed to deliver to Lender the Pledged Collateral, together

with an undated stock certificate power covering such certificate duly executed in blank form.
Plaintiffs Perfection of Security Interest in Pledged Collateral

17. Plaintiff perfected its security interest in the Pledged Collateral by filing a UCC-1
financing statement on November 8, 2017.

18. Defendant delivered to Plaintiff possession of the original stock certificates
evidencing the Pledged Collateral on or about November 17, 2017.

19. Plaintiff has perfected its security interest in the Pledged Collateral by reason of
delivery and possession.

Defendant’s Representations and Warranties

20. The Defendant represented and warranted that no authorization, consent of or
notice to any other Person that has not been obtained is required in connection with the
execution, delivery, performance, validity or enforceability of the Pledge Agreement.

21. The Defendant represented and warranted that with regard to Centrealestate, the
Pledged Collateral constituted 100 percent of the issued and outstanding securities of
Centrealestate.

22. The Defendant represented and warranted that with regard to Centrisys Corp. that
the Pledged Collateral constituted 80 percent of the issued and outstanding securities of
Centrysis Corp.

23. The Defendant represented and warranted that the Defendant is the record and
beneficial owner of, and has good title to, the Pledged Collateral and that the Pledged Collateral

was free and clear of any and all liens other than the one created by the Pledge Agreement.

6 of 10
Page 8 Ohh NO. 657306/2019
RECEIVED NYSCEF: 12/09/2019

 

 

NYSCEF DOC. NO. 1

24. The Defendant represented and warranted that upon delivery of the Pledged
Collateral to the Plaintiff that the lien granted pursuant to the Pledge Agreement will constitute a

valid, perfected, first priority lien on the Pledged Collateral.

25. The Defendant represented and warranted that to the extent that in the future there
exist any certificates, instruments or writings representing the Pledged Collateral, the Defendant
shall deliver all such certificates, instruments or writings to the Lender together with undated
stock powers, as applicable, executed in blank.

Defendant’s Covenants and Rights of Plaintiff

26. Under the Pledge Agreement, Defendant agreed — absent a written agreement
from Plaintiff to the contrary — to not (i) sell, assign, transfer, exchange or otherwise dispose of
the Pledged Collateral, or (ii) create, incur, authorize or permit to exist any lien or option in favor
of any other entity with respect to the Pledged Collateral.

27. Defendant further agreed under the Pledge Agreement that if a breach of any of
the provisions of thereof were to occur, the Pledged Collateral shall be registered in the name of
Plaintiff or its nominee, who may thereafter exercise (i) all voting rights and other rights
pertaining to the Pledged Collateral, including, without limitation, all rights to control the Issuer,
and (ii) any and all rights of conversion, exchange, and subscription and any other rights,
privileges or options pertaining to such Pledged Collateral as if it were the absolute owner
thereof.

28. Defendant agreed under the Pledge Agreement that the Plaintiff may, in its

discretion, without demand of performance or other demand to the Defendant or the Issuers,

appropriate and realize upon the Pledged Collateral.

7 of 10
Page 9 hod NO. 657306/2019
1 RECEIVED NYSCEF: 12/09/2019

FILED:
NYSCEF DOC. NO.

 

29. Defendant agreed that following any breach of the provisions of the Pledge
Agreement, the Plaintiff is appointed as the attorney-in-fact of the Defendant, which appointment
is irrevocable, for purposes of carrying out the provisions of the Pledge Agreement, including for
purposes of filing any claims or taking any action that Plaintiff may deem necessary or desirable
for the collection of any Pledged Shares or any rights of the Plaintiff with respect to the Pledged
Collateral.

Borrower’s and Defendant’s Default

30. Defendant defaulted under the Loan by failing and refusing to pay interest
payment (CNY 9.15 million) (approximately U.S. $ 1.33 million).

31. Defendant further defaulted under the Loan by failing and refusing to pay the
principal (of CNY 50 million) and interest payment (CNY 9.1 million) that became due on June
21,2019. At the exchange rate applicable at the time, CNY 59.1 million amounts to
approximately U.S. $8.64 million.

32. Plaintiff declared Defendant in default under the Loan on July 3, 2019. The
defaults under the Loan have not been cured.

33. | Onor about November 14, 2019, Plaintiff received a letter from Michael Kopper
and ABG Holdings AG, who claim also to have security interests in some or all of the Pledged
Collateral granted under loan documents generated subsequent to the Pledge Agreement between
Plaintiff and Defendant. These parties threatened to exercise purported rights to the collateral.

34. Given that Plaintiff has a first priority, duly perfected security interest in the
Pledged Collateral, and in fact has possession thereof, the claims of these other parties are

unfounded and if anything, are subordinate to the Plaintiff’s interests.

8 of 10
 

FILED: PORK ais “Cr > j AE - / Page 10 of hd NO. 657306/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/09/2019

 

35. To the extent that Defendant pledged the Pledged Collateral to these parties, or
any other individual or entity, the pledge would be in violation of the Pledge Agreement and thus
null and void.

36. Plaintiff in fact gave Defendant written notice on February 21, 2019 warning

against any further pledge of the Pledged Collateral.

FOR A FIRST CAUSE OF ACTION
(Judicial Declaration To Permit Exercise of Ownership over the Pledged Collateral)
37. Plaintiff hereby incorporates by reference the allegations contained herein in
paragraphs 1 through 36.
38. Plaintiff, by virtue of the foregoing, requests a declaration that the Plaintiff may
immediately exercise ownership over 100 percent of Centrealestate and 80 percent ownership of

Centrisys Corp.

FOR A SECOND CAUSE OF ACTION
(Judicial Declaration As To Rights Under the Pledge Agreement)
39. Plaintiff hereby incorporates by reference the allegations contained herein in
paragraphs 1 through 38.
40. Plaintiff seeks a judicial declaration that it is entitled to act as an attorney-in-fact
with respect to the Pledged Collateral and act in its own name or in the name of the Defendant to

enforce Plaintiff's rights under the Pledge Agreement.

9 of 10
Page 11 Che NO. 657306/2019

 

FILED:
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/09/2019

FOR A THIRD CAUSE OF ACTION
(Judicial Declaration As To Rights Under New York UCC)

41. Plaintiff hereby incorporates by reference the allegations contained herein in
paragraphs | through 40.

42. | Plaintiff seeks a judicial declaration that it has a first priority security interest in
the Pledged Collateral by virtue of deliver, possession, and filing.

FOR A FOURTH CAUSE OF ACTION
(Specifie Performance)

43. Plaintiff hereby incorporates by reference the allegations contained herein in
paragraphs 1 through 42.

44. Plaintiff is entitled to specific performance by the Defendant to undertake any and

all steps necessary to effectuate the rights of the Plaintiff under the Loan Agreement, the Pledge

Agreement and under applicable laws.

WHEREFORE, Plaintiff seeks judicial declarations enumerated above, specific
performance by the Defendant, and the costs and disbursements of this action, and such other
and further relief as the Court deems just and proper.

Dated: New York, New York
December 9, 2019

— = t

Xiaomin Chen, Esq.

Charles Yoon, Esq (Of Counsel)
DEHENG CHEN, LLC
Attorneys for Plaintiff

233 Broadway, Suite 2200

New York, New York 10279
(212) 608-6500

10 of 10
